DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Response to Office Action filed on July 15, 2022 (“Applicant’s Response”). In Applicant’s Response, Claims 1-15 were amended and new Claims 16-19 were added. Claims 1-19 are pending and are addressed below.

Response to Arguments
Claim Objections
With respect to the claim objections raised in the Non-Final Office Action of April 15, 2022 (“Previous Office Action”), Applicant’s amendments to Claims 6, 13, and 14 together with the corresponding arguments (see pages 7-8 of Applicant’s Response) have been fully considered and are persuasive. The objection to Claims 6, 13, and 14 from the Previous Office Action has been withdrawn. 
Rejection Under 35 U.S.C. 112
With respect to the rejection under 35 U.S.C. 112(b) raised in the Previous Office Action, Applicant’s amendments to Claims 2 and 7, together with the corresponding arguments (see page 8 of Applicant’s Response) have been fully considered and are persuasive. The rejection of Claims 2-15 under 35 U.S.C. 112(b) raised in the Previous Office Action has been withdrawn.
Rejection Under 35 U.S.C. 102 based on Fairchild
With respect to the rejection under 35 U.S.C. 102(a)(1) and (a)(2) based on U.S. Publication No. 2011/0315822 to Fairchild, Applicant's amendment to independent Claim 1 and arguments (see pages 8-10) have been fully considered and are persuasive. The rejection of Claims 1-4, 6, and 9-15 raised in the Previous Office Action has been withdrawn.
Rejection Under 35 U.S.C. 102 based on Fitzgerald
With respect to the rejection under 35 U.S.C. 102(a)(1) and (a)(2) based on U.S. Patent No. 4,470,566 to Fitzgerald, Applicant’s amendments and arguments (see pages 14-15) have been fully considered but they are not persuasive. As amended, Claim 1 recites “wherein the main rail extends along an extension curve, contained in a movement plane, between a first end close to the opening and a second end far away from the opening, the extension curve being without an inflexion point.” It is noted that the phrases “close to the opening” and “far away from the opening” are broad and do not precisely define a specific location. As such these phrases can be interpreted as defining general locations relative to the opening.
Turning to the reference, Fitzgerald discloses a door 50 actuatable between open and closed positions via a trolley 58 that is guided along tracks 60, 61 (see e.g., col. 6, lines 14-38 and FIGS. 1-4). As shown in annotated FIG. 4 below, the tracks 60, 61 each includes an extension curve starting from point A, which is “close to” the opening, and extending to point B, which is “far away” from the opening. This segment of the tracks 60, 61 can define an extension curve does not include any inflection points.

    PNG
    media_image1.png
    535
    438
    media_image1.png
    Greyscale

Annotated FIG. 4 of Fitzgerald
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. In particular, new Claim 16 recites “wherein the guide system further comprises at least one connecting rod, the main carriage being mechanically connected to the aircraft door by the connecting rod, the connecting rod having at least a first articulation end with the main carriage and a second articulation end with the aircraft door, the second articulation end being fixed in position with respect to the outer face of the aircraft door.” These features are not shown in the drawings. Therefore, “the second articulation end being fixed in position with respect to the outer face of the aircraft door” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. It is noted that the present drawings identify the first articulation end with reference numeral 84 and the second articulation end with reference numeral 86. Comparing FIG. 5 with FIG. 7 of the present application, the second articulation end 86 is at least pivotable or rotatable relative to an outer face of the door 26.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, independent claim recites “wherein the main rail extends along an extension curve, contained in a movement plane, between a first end close to the opening and a second end far away from the opening, the extension curve being without an inflexion point.” The original specification describes a main rail extending along an extensions curve between a first end close to the opening and a second end away from the opening, and that the main rail can be a curve (see paras. 0073-0074). However, the original specification does not reasonably convey to one skilled in the art that the extension curve does not or cannot have an inflexion point. It is noted that the term “inflexion” does not appear anywhere in the original specification.
Regarding Claim 16, the claim recites “the second articulation end being fixed in position with respect to the outer face of the aircraft door.” The original specification describes a second articulation end 86 being positioned on an upper surface of the support body 36 of the door 26 (see para. 0128). The original specification does not reasonably convey to one skilled in the art that the second articulation end as being fixed (i.e., non-movable) relative to an outer surface of the door. As noted in the above drawings section, FIGS. 5 and 7 of the present application show the second articulation end as being pivotable or rotatable relative to the outer surface of the door.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.
Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the claim recites, “wherein the main rail extends along a curve contained in a movement plane.” It is noted that independent Claim 1 recites “wherein the main rail extends along an extension curve, contained in a movement plane.” It is unclear whether Claim 5 is attempting to reference back to the extension curve introduced in Claim 1, or if Claim 5 is introducing an additional curve. To the extent that Claim 5 is introducing an additional curve, it is unclear whether this second curve is located on the same movement plane as the extension curve, or if it is located on a separate movement plane. For the purposes of examination, the curve of Claim 5 is being interpreted to cover either the same extension curve of Claim 1, or a separate curve from the extension curve.
Regarding Claim 7, the claim recites, “wherein the main rail extends along a curve contained in a movement plane.” It is noted that independent Claim 1 recites “wherein the main rail extends along an extension curve, contained in a movement plane.” It is unclear whether Claim 7 is attempting to reference back to the extension curve introduced in Claim 1, or if Claim 7 is introducing an additional curve. To the extent that Claim 7 is introducing an additional curve, it is unclear whether this second curve is located on the same movement plane as the extension curve, or if it is located on a separate movement plane. For the purposes of examination, the curve of Claim 7 is being interpreted to cover either the same extension curve of Claim 1, or a separate curve from the extension curve.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 4,470,566 to Fitzgerald (hereinafter “Fitzgerald”).
Regarding Claim 1, Fitzgerald discloses an aircraft door mechanism (a door actuating mechanism for a plug-type door 50 of an aircraft; see e.g., col. 6, lines 14-38 and FIGS. 1 and 2) comprising:
an aircraft structure delimiting an opening, the aircraft structure having an outer surface and an inner surface (the aircraft includes a fuselage 52 with a door opening 51; see e.g., col. 6, lines 14-20 and FIGS. 1 and 2);
an aircraft door mounted movable relative to the aircraft structure between a closed off position, in which the aircraft door closes off the opening, and a released position, in which the aircraft door is positioned away from the opening, the aircraft door having an outer face and inner face, the outer face being in contact with a mass of air outside the aircraft structure, when the aircraft door is in the closed off position (the door 50 is mounted movably relative to the fuselage 52 between a closed position and an open position; see e.g., col. 6, lines 39-64 and FIGS. 1-4, 11, and 12); and
a guide system configured to guide a movement of the aircraft door between the closed off and released positions (lower tracks 55, 56 and upper tracks 60, 61 guide the movement of the door 50 between the closed and open positions; see e.g., col. 6, lines 14-38 and FIGS. 1-4, 11, and 12), the guide system comprising a main rail that is fixed relative to the aircraft structure (the upper tracks 60, 61 are secured to the fuselage 52) and a main carriage mechanically connected to the aircraft door, the main carriage being configured to slide on the main rail during the movement of the aircraft door between the closed off and released positions (a trolley 58 is attached to an upper edge of the door 50, and the trolley 58 is configured to ride on the upper tracks 60, 61 while the door 50 moves from the closed and open positions; see e.g., col. 6, lines 28-38 and FIGS. 1-4, 11, and 12), the main rail being positioned between the outer face of the aircraft door and the inner surface of the aircraft structure during at least part of the movement of the aircraft door between the closed off and released positions (the upper tracks 60, 61 are positioned between the door 50 and the fuselage 52 when the door 50 is in an opened position; see e.g., FIGS. 4 and 12);
wherein the main rail extends along an extension curve, contained in a movement plane, between a first end close to the opening and a second end far away from the opening, the extension curve being without an inflexion point (as shown in Annotated FIG. 4 below, the upper tracks 60, 61 each includes an extension curve starting from point A, which is close to the opening, and extending to point B, which is far away from the opening, and this segment of the upper tracks 60, 61 defining the extension curve does not include any inflection points; see e.g., col. 6, lines 14-38 and FIGS. 1-4).

    PNG
    media_image1.png
    535
    438
    media_image1.png
    Greyscale

Annotated FIG. 4 of Fitzgerald
Regarding Claim 2, Fitzgerald discloses wherein the guide system further comprises at least one connecting rod, the main carriage being mechanically connected to the aircraft door by the connecting rod, the connecting rod having at least a first articulation end with the main carriage and a second articulation end with the aircraft door (a linkage member connects a mount of the door 50 to a lower end portion of the trolley 58, an upper end of the a linkage member being rotatably coupled to the trolley 58 and a lower end of the a linkage member being rotatably coupled to the door 50; see e.g., FIGS. 1-4 and 11-12).
Regarding Claim 5, as best interpreted, Fitzgerald discloses wherein the main rail extends along a curve contained in a movement plane, and, projected in the movement plane, an angle between the connecting rod and the main carriage is limited by an angle stop positioned on the connecting rod or on the main carriage (the upper tracks 60, 61 include curved portions that define a movement plane, and movement of the a linkage member coupling the door 50 to the trolley 58 is constrained at least in part due to the physical geometry of the a linkage member and the trolley 58 – in other words the a linkage member is not free to rotate 360 degrees relative to the lower leg of the trolley 58; see e.g., col. 6, lines 28-38 and FIGS. 1, 2, 11, and 12).
Regarding Claim 6, Fitzgerald discloses wherein the guide system further comprises at least two pairs of abutments, each pair of abutments comprising an upper abutment secured to the aircraft door (a pair of lower door rollers 53, 54 are secured to the door 50; see e.g., col. 6, lines 20-28 and FIGS. 1, 3, 4, 8, and 9) and a lower abutment secured to the aircraft structure (lower end portions or segments of the lower tracks 55, 56 are secured to the fuselage 52; see e.g., col. 6, lines 20-28 and FIGS. 1, 3, 4, 8, and 9), the pairs of abutments forming a pivot support for the aircraft door relative to the aircraft structure during at least part of the movement of the aircraft door between the closed off and released positions (the lower door rollers 53, 54 and the lower end portions of the lower tracks 55, 56 enable the door 50 to pivot relative to the fuselage 52; in particular, during an initial opening movement, the door 50 is pivoted or rotated about the axles of the lower door rollers 53, 54, while the lower door rollers 53, 54 are in contact with the lower end portion of the lower tracks 55, 56, and the door 50 pivots due to the “slightly inwardly and upwardly” movement of the lower door rollers 53, 54 and “considerably greater inward movement” at the upper edge of the door 50 (compare locations of upper and lower edges of the door 50 in FIGS. 3 and 4); a pivoting action of the door 50 must occur at least in this initial opening phase since the upper and lower edges of the door 50 are moving laterally inwards at different rates; see e.g., col. 6, lines 28-56 and FIGS. 1-4, 8, and 9).
Regarding Claim 7, as best interpreted, Fitzgerald discloses wherein the main rail extends along a curve contained in a movement plane, and, when the pairs of abutments form a pivot support of the aircraft door, the lower and upper abutments of each pair of abutments are respectively in contact, a pivot axis passing through each pair of abutments being perpendicular to the movement plane (the upper tracks 60, 61 include curved portions that define a movement plane, and a pivot axis extending through the lower door rollers 53, 54 is perpendicular to the movement plane while the lower door rollers 53, 54 is in contact with the lower end portion of the lower tracks 55, 56; see e.g., FIGS. 1-4, 8, and 9).
Regarding Claim 8, Fitzgerald discloses wherein, for each pair of abutments, one of the upper abutment and the lower abutment is a finger and the other is a housing configured to receive one end of the finger (each of the pair of lower door rollers 53, 54 includes an axle that can be considered as a finger, and the lower end portion of the lower tracks 55, 56 each define a volume that can house or surround the respective axles of the door rollers 53, 54 while also supporting rotation of the door 50 about the axles of the lower door rollers 53, 54; see e.g., FIGS. 1-4, 8, and 9).
Regarding Claim 10, Fitzgerald discloses wherein the aircraft door has an inner face with no protrusion nor indentation (as shown in FIG. 1 of Fitzgerald, a top portion of an inner surface of the door 50 can be considered as an inner face of the door 50, and the top portion of the inner surface of the door does not include any protrusions or indentations).
Regarding Claim 11, Fitzgerald discloses the door actuating mechanism further comprising a gear motor (a counterbalance system 62 can include a power drive unit 68 to permit electrical operation of the door 50; see e.g., col. 6, line 65 to col. 7, line 14 and FIG. 2), the guide system further comprising at least one mechanical transmission member, the at least one mechanical transmission member being secured to the main carriage and being connected to the gear motor, the gear motor being configured to mechanically actuate the at least one mechanical transmission member in order to move the aircraft door relative to the aircraft structure between the closed off and released positions (the counterbalance system 62 is connected to the trolley 58 via cable means 64, and the power drive unit 68 is operable to pull in or feed out the cable means 64 in order to open or close the door 50; see e.g., col. 6, line 65 to col. 7, line 14 and FIG. 2).
Regarding Claim 12, Fitzgerald discloses an aircraft including the mechanism (the door actuating mechanism and the door 50 are mounted to the fuselage 52 of the aircraft; see e.g., col. 6, lines 14-38 and FIGS. 1-2).
Regarding Claim 13, Fitzgerald discloses wherein the aircraft structure defines a baggage compartment, the opening being defined in the baggage compartment and the aircraft door being a baggage compartment door (the area of the aircraft inside the door opening 51 is part of the passenger cabin and it is well known in the art that passenger cabins of aircrafts are capable of carrying passengers and/or baggage; see e.g., col. 6, lines 14-38 and FIGS. 1-2).
Regarding Claim 15, Fitzgerald discloses a method for moving an aircraft door comprising:
providing the aircraft door mechanism according to claim 1, the aircraft door being in one of the closed off position and the released position (the door 50, the lower tracks 55, 56, the upper tracks 60, 61, the trolley 58, and the counterbalance system 62 are provided on the aircraft, and the door 50 is initially in the closed position; see e.g., col. 6, lines 14 to col. 7, lines 14 and FIGS. 1-2); and
moving the aircraft door toward the other of the closed off position and the released position, the movement being guided by the guide system, the main rail being positioned between the aircraft door and the aircraft structure during at least part of the movement of the aircraft door (movement of the door 50 is guided by the trolley 58 on the upper tracks 60, 61, and the upper tracks 60, 61 are positioned between the door 50 and the fuselage 52 when the door 50 is in at least a partially opened position; see e.g., FIGS. 4 and 12).
Regarding Claim 17, Fitzgerald discloses an aircraft door mechanism (a door actuating mechanism for a plug-type door 50 of an aircraft; see e.g., col. 6, lines 14-38 and FIGS. 1 and 2) comprising: 
an aircraft structure delimiting an opening (the aircraft includes a fuselage 52 with a door opening 51; see e.g., col. 6, lines 14-20 and FIGS. 1 and 2); 
an aircraft door mounted movable relative to the aircraft structure between a closed off position, in which the aircraft door closes off the opening, and a released position, in which the aircraft door is positioned away from the opening (the door 50 is mounted movably relative to the fuselage 52 between a closed position and an open position; see e.g., col. 6, lines 39-64 and FIGS. 1-4, 11, and 12); and 
a guide system configured to guide a movement of the aircraft door between the closed off and released positions (lower tracks 55, 56 and upper tracks 60, 61 guide the movement of the door 50 between the closed and open positions; see e.g., col. 6, lines 14-38 and FIGS. 1-4, 11, and 12), the guide system comprising a main rail that is fixed relative to the aircraft structure (the upper tracks 60, 61 are secured to the fuselage 52) and a main carriage mechanically connected to the aircraft door, the main carriage being configured to slide on the main rail during the movement of the aircraft door between the closed off and released positions (a trolley 58 is attached to an upper edge of the door 50, and the trolley 58 is configured to ride on the upper tracks 60, 61 while the door 50 moves from the closed and open positions; see e.g., col. 6, lines 28-38 and FIGS. 1-4, 11, and 12), the main rail being positioned between the aircraft door and the aircraft structure during at least part of the movement of the aircraft door between the closed off and released positions (the upper tracks 60, 61 are positioned between the door 50 and the fuselage 52 when the door 50 is in an opened position; see e.g., FIGS. 4 and 12); 
wherein the guide system further comprises at least two pairs of abutments, each pair of abutments comprising an upper abutment secured to the aircraft door (a pair of lower door rollers 53, 54 are secured to the door 50; see e.g., col. 6, lines 20-28 and FIGS. 1, 3, 4, 8, and 9) and a lower abutment secured to the aircraft structure (lower end portions or segments of the lower tracks 55, 56 are secured to the fuselage 52; see e.g., col. 6, lines 20-28 and FIGS. 1, 3, 4, 8, and 9), the pairs of abutments forming a pivot support for the aircraft door relative to the aircraft structure during at least part of the movement of the aircraft door between the closed off and released positions (the lower door rollers 53, 54 and the lower end portions of the lower tracks 55, 56 enable the door 50 to pivot relative to the fuselage 52; in particular, during an initial opening movement, the door 50 is pivoted or rotated about the axles of the lower door rollers 53, 54, while the lower door rollers 53, 54 are in contact with the lower end portion of the lower tracks 55, 56, and the door 50 pivots due to the “slightly inwardly and upwardly” movement of the lower door rollers 53, 54 and “considerably greater inward movement” at the upper edge of the door 50 (compare locations of upper and lower edges of the door 50 in FIGS. 3 and 4); a pivoting action of the door 50 must occur at least in this initial opening phase since the upper and lower edges of the door 50 are moving laterally inwards at different rates; see e.g., col. 6, lines 28-56 and FIGS. 1-4, 8, and 9).
Regarding Claim 18, Fitzgerald discloses wherein the main rail extends along a curve contained in a movement plane, and, when the pairs of abutments form a pivot support of the aircraft door, the lower and upper abutments of each pair of abutments are respectively in contact, a pivot axis passing through each pair of abutments being perpendicular to the movement plane (the upper tracks 60, 61 include curved portions that define a movement plane, and a pivot axis extending through the lower door rollers 53, 54 is perpendicular to the movement plane while the lower door rollers 53, 54 is in contact with the lower end portion of the lower tracks 55, 56; see e.g., FIGS. 1-4, 8, and 9).
Regarding Claim 19, Fitzgerald discloses wherein, for each pair of abutments, one of the upper abutment and the lower abutment is a finger and the other is a housing configured to receive one end of the finger (each of the pair of lower door rollers 53, 54 includes an axle that can be considered as a finger, and the lower end portion of the lower tracks 55, 56 each define a volume that can house or surround the respective axles of the door rollers 53, 54 while also supporting rotation of the door 50 about the axles of the lower door rollers 53, 54; see e.g., FIGS. 1-4, 8, and 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.C.L./Examiner, Art Unit 3642                                                                                                    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642